Citation Nr: 1702769	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case was previously remanded by the Board in June 2014 to afford the Veteran a hearing.  In April 2015, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  In February 2016, the Board remanded this claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disability that was incurred in, or caused by, service.  He reports inferior treatment, intentional interference with the performance of his duties and general cruelty at the hands of his superior officers.  See April 2015 Statement in Support of the Claim.  In particular, he reports that the institutional use of racial epithets, public humiliation and unwarranted harsh punishments led to him suffering from a "mental break."  Id.; see also Travel Board Hearing Testimony.  As evidence of the trauma he received, he cites to the sharp decline in his performance noted between entrance into service and separation.  Id.; see also Veteran's Naval Aptitude Board Hearing.

The Veteran was afforded a VA examination in May 2016.    He was diagnosed as having an anti-social personality disorder and bipolar disorder.  A diagnosis of PTSD was not supported on examination.    


Although service connection cannot be granted for a personality disorder, service connection may nevertheless be granted for a disability superimposed on a personality disorder.  38 C.F.R. § 4.127.  The VA examiner failed to address this provision in relation to the Veteran's diagnoses.  Specifically, the VA examiner indicated that it was unlikely that the Veteran's bipolar disorder was related to his military service.  He noted that a potential trigger for his depression was interpersonal conflict.  The examiner briefly mentioned the Veteran's previous diagnoses of depression and anxiety disorder but provided no real discussion as to the propriety of those previous diagnoses or their relation to service.  In light of the aforementioned, the Board finds that an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the May 2016 VA psychiatric examiner, if possible.  If such examiner is unavailable, then another psychiatric examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including any private treatment records.  This must be noted in the examination report.  If the examiner deems that a new VA psychiatric examination is necessary, efforts to conduct such examination shall be undertaken. 

a. The examiner should identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process.  For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service.  The examiner should specifically discuss his bipolar disorder, depression, and anxiety disorder diagnoses.

b. With regard to the 2016 examiner's previous diagnoses of personality disorder, s/he must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

c. If the examiner finds that service connection is not warranted he/she should specifically address the following:

i. Rationalize the 2016 examiner's finding that the Veteran's bipolar disorder was not related to his military service, with the examiner's opinion that his bipolar symptomology was "most often triggered by interpersonal conflict and pain."  

1. The examiner should concede his in-service report of abuse.  In that regard, analyze how his bipolar disorder would not have been "triggered" by his reports of suffering from continuous interpersonal conflict in-service from peers and superiors.

ii. Rationalize a finding that the Veteran's bipolar disorder was not superimposed on his personality disorder, against the 2016 examiner's statement that his personality disorder prevented his ability to properly cope with in-service abuse.  

Note: The examiner stated that individuals with personality disorders tend to harbor resentment "to perceived slights, are vengeful, and use acting out as their main defense."  Moreover, the examiner noted that "individual's with a personality constellation such a[s] veteran[s] who face the [type of] mistreatment and racial discrimination that [the Veteran] claimed, are unlikely to cope with such appropriately[.]  [R]ather [they] may be prone to act out behaviorally in response to such perceived injustices."  These statements indicate the Veteran's personality disorder might have caused him to be more susceptible to interpersonal conflict triggers in-service.  As such, any negative opinion must discuss whether the Veteran suffering from abuse and personality disorder symptomology in-service led to his acquired psychiatric disabilities.  
iii. Rationalize all opinions provided against the lay evidence of record, the Veteran's discharge information and the Board hearing testimony.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

